


110 HR 2612 IH: Mental Health Care for Our Wounded

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2612
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mrs. Davis of
			 California (for herself, Mrs.
			 Capps, Mr. Loebsack,
			 Mrs. Boyda of Kansas,
			 Ms. Giffords,
			 Ms. Jackson-Lee of Texas,
			 Mr. Chandler, and
			 Ms. Loretta Sanchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve mental health care for wounded members of the
		  Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health Care for Our Wounded
			 Warriors Act.
		2.FindingsCongress makes the following
			 findings:
			(1)An estimated one
			 in six members of the Armed Forces returning from service in Iraq or
			 Afghanistan has a diagnosable condition of post-traumatic stress disorder
			 (PTSD).
			(2)One in ten members
			 of the Armed Forces who have served in Iraq or Afghanistan may suffer from a
			 traumatic brain injury (TBI).
			(3)Since 2001,
			 approximately 1,500,000 members of the Armed Forces have been deployed in
			 support of the conflicts in Iraq and Afghanistan, of whom approximately
			 one-third have served at least two tours of duty, 70,000 have served three
			 tours of duty, and 20,000 have served at least five tours of duty.
			(4)Currently, there
			 are 700,000 children in the United States with at least one parent deployed to
			 support ongoing military operations in Iraq and Afghanistan.
			(5)The Department of
			 Defense is facing a shortage of mental health professionals. The Department has
			 had as many as 450 psychologists on active duty in the Armed Forces in past
			 years. However, the Department currently has only 350 psychologists on active
			 duty in the Armed Forces in support of combat operations.
			(6)The demands placed
			 on the Department of Defense mental health system exceed its capacity to
			 provide services in a timely manner to all those in need.
			(7)The long-term
			 costs of treating members of the Armed Forces returning from Iraq and
			 Afghanistan could ultimately reach $700,000,000,000, with post-traumatic stress
			 disorder projected to be one of the most expensive conditions to treat.
			(8)Women now
			 constitute 16 percent of the members of the Armed Forces and are assigned to 90
			 percent all military occupations. As a result, there is a need for research on
			 whether or not women in combat roles have unique mental health needs that
			 should be addressed by the mental health system of the Department of
			 Defense.
			(9)More than 25
			 percent of the members of the Armed Forces deployed in support combat
			 operations in Iraq and Afghanistan are ethnic minorities. There is a need for
			 research on whether or not minorities have unique mental health needs that
			 should be addressed by the mental health system of the Department of
			 Defense.
			(10)Three out of
			 every five deployed members of the Armed Forces have a spouse, child, or both.
			 However, there is a paucity of research on the mental health needs of members
			 of the Armed Forces and their families.
			(11)Approximately 40
			 percent of the billets for licensed clinical psychologists in the Army are
			 vacant, and there are shortages in other mental health professions, including
			 psychiatry and clinical social work.
			(12)The long-term
			 needs associated with mental health conditions and brain injuries will require
			 a robust mental health professional workforce.
			(13)Mental health professionals deployed
			 alongside combat troops also suffer from combat related mental illness.
			3.Sense of Congress
			 on mental health of the members of the Armed ForcesIt is the sense of Congress that—
			(1)members of the
			 Armed Forces deserve the best possible treatment for injuries sustained while
			 in service to the United States;
			(2)injuries sustained
			 by members of the Armed Forces in combat produce both physical and mental
			 illnesses;
			(3)members of the
			 Armed Forces should have access to mental health providers to facilitate their
			 treatment for mental illness sustained during combat;
			(4)mental health
			 disorders, such as post-traumatic stress disorder (PTSD), incurred by members
			 of the Armed Forces in combat should be treated with an urgency similar to
			 physical ailments incurred by such members in combat;
			(5)there is a need to
			 train, recruit, and retain more psychologists, social workers, psychiatrists,
			 neurologists, and other health care professionals to diagnose and provide
			 short-term and long-term care for members of the Armed Forces with mental
			 health conditions, including traumatic brain injuries (TBIs), sustained in
			 combat; and
			(6)there is a
			 continued need for—
				(A)basic science
			 research on post-traumatic stress disorder, traumatic brain injury, and other
			 combat-related conditions;
				(B)the development of
			 new treatments for post-traumatic stress disorder, traumatic brain injury, and
			 other combat-related conditions;
				(C)the dissemination
			 of best practices for treating and managing post-traumatic stress disorder,
			 traumatic brain injury, and other combat-related conditions; and
				(D)a long-term
			 strategy for education, training, recruitment, and retention for the mental
			 health workforce of the Department of Defense in order to expand and improve
			 that workforce.
				4.Centers of
			 excellence in military mental health
			(a)Establishment
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1105 the following new section:
					
						1105a.Centers of
				Excellence in Military Mental Health
							(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense at least two centers of excellence in military mental
				health to carry out the responsibilities specified in subsection (c). Each such
				center shall be known as a Center of Excellence in Military Mental
				Health.
							(b)PartnershipsThe
				Secretary shall authorize each Center of Excellence in Military Mental Health
				to enter into such partnerships, agreements, or other arrangements as the
				Secretary considers appropriate with institutions of higher education and other
				appropriate public and private entities to carry out the responsibilities
				specified in subsection (c).
							(c)ResponsibilitiesEach
				Center of Excellence in Military Mental Health shall have responsibilities as
				follows:
								(1)To direct and
				oversee, based on expert research, the development and implementation of a
				long-term, comprehensive plan and strategy for the Department of Defense for
				the prevention, identification, and treatment of combat-related mental health
				conditions and brain injuries, with an emphasis on post-traumatic stress
				disorder (PTSD) and traumatic brain injury (TBI).
								(2)To provide for the
				development, testing, and dissemination within the Department of best practices
				for the treatment of combat-related mental health conditions and brain
				injuries, including post-traumatic stress disorder, traumatic brain injury,
				acute depression, and substance abuse.
								(3)To provide guidance
				for the mental health system of the Department in determining the mental health
				and neurological health personnel required to provide quality mental health
				care for members of the armed forces.
								(4)To establish,
				implement, and oversee a comprehensive program to train mental health and
				neurological health professionals of the Department in the treatment of
				combat-related mental health conditions and brain injuries.
								(5)To facilitate
				advancements in the study of the short-term and long-term psychological effects
				of traumatic brain injury.
								(6)To disseminate
				within the military medical treatment facilities of the Department best
				practices for training mental health professionals, including neurological
				health professionals.
								(7)To develop a
				strategic plan to reduce the stigma among members of the armed forces regarding
				the presence of mental illness or other mental health conditions in such
				members.
								(8)To conduct basic
				science and translational research on combat-related mental health conditions
				and brain injuries for the purposes of understanding the etiology of such
				conditions and injuries and developing preventive interventions and new
				treatments.
								(9)To develop
				outreach strategies and treatments for families of members of the armed forces
				with combat-related mental health conditions or brain injuries in order to
				mitigate the negative impacts of such conditions and injuries on such family
				members and to support the recovery of such members from such conditions and
				injuries.
								(10)To conduct research on the unique mental
				health needs of women members of the armed forces who serve in combat zones
				whose service may be compromised by various levels of sexual harassment or
				sexual assault and develop treatments to meet any needs identified through such
				research.
								(11)To conduct
				research on the unique mental health needs of ethnic minority members of the
				armed forces who serve in combat and develop treatments to meet any needs
				identified through such research.
								(12)To conduct
				research on the mental health needs of families of members of the armed forces
				who are deployed to combat zones and develop treatments to meet any needs
				identified through such research.
								(13)To develop and
				oversee a long-term plan to increase the number of mental health and
				neurological health professionals within the Department in order to facilitate
				the meeting by the Department of the long-term needs of members of the armed
				forces with combat-related mental health conditions or brain injuries.
								(14)Such other
				responsibilities as the Secretary shall
				specify.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1105 the
			 following new item:
					
						
							1105a. Centers of Excellence in Military Mental
				Health.
						
						.
				(3)Report on
			 establishmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the establishment of Centers of Excellence in Military Mental Health
			 under section 1105a of title 10, United States Code (as added by paragraph
			 (1)). The report shall—
					(A)set forth the
			 number and location of the Centers of Excellence in Military Mental Health so
			 established;
					(B)for each Center so
			 established, describe in detail the activities and proposed activities of such
			 Center; and
					(C)assess the general
			 progress of the Centers in discharging the responsibilities set forth in that
			 section.
					(b)Oversight
				(1)Board of
			 oversightThe Secretary of Defense shall establish a board to
			 oversee the activities of the Centers of Excellence in Military Mental Health
			 of the Department of Defense established under section 1105a of title 10,
			 United States Code (as added by subsection (a)). The board shall be known as
			 the Board of Oversight of Excellence in Military Mental Health
			 (in this subsection referred to as the Board).
				(2)Membership
					(A)Required
			 membersThe members of the Board shall include the
			 following:
						(i)The director of each
			 Center of Excellence in Military Mental Health.
						(ii)The commanding
			 officer of Walter Reed Army Medical Center, District of Columbia.
						(iii)The Surgeon
			 General of the Army, the Surgeon General of the Navy, and the Surgeon General
			 of the Air Force.
						(iv)The Assistant
			 Secretary of Defense for Health Affairs.
						(B)Authorized
			 membersWith the joint approval of the Secretary of Defense and
			 the Secretary of Veterans Affairs, the members of the Board may include any of
			 the following:
						(i)The Under
			 Secretary of Veterans Affairs for Health.
						(ii)Any director of a
			 polytrauma center of the Department of Veterans Affairs.
						(3)MeetingsThe
			 Board shall meet not less often than four times each year.
				(4)ResponsibilitiesThe
			 responsibilities of the Board shall include the following:
					(A)To consider and
			 evaluate proposals of the Centers of Excellence in Military Mental Health in
			 the discharge of the responsibilities of such Centers.
					(B)To develop
			 mechanisms for the dissemination and implementation of recommendations and best
			 practices on military mental health developed by the Centers of Excellence in
			 Military Mental Health.
					(C)Such other
			 responsibilities as the Secretary shall establish for purposes of this
			 section.
					5.Personnel
			 shortages in mental health workforce of the Department of Defense
			(a)Recommendations
			 on means of addressing shortages
				(1)ReportNot
			 later than 45 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report setting forth the recommendations of the
			 Secretary for such legislative or administrative actions as the Secretary
			 considers appropriate to address current personnel shortages in the mental
			 health workforce of the Department of Defense.
				(2)ElementsThe
			 report required by paragraph (1) may include recommendations on the
			 following:
					(A)Enhancements or
			 improvements of financial incentives for personnel in the mental health
			 workforce of the Department of Defense in order to enhance the recruitment and
			 retention of such personnel, including recruitment, accession, or retention
			 bonuses and scholarship, tuition, and other financial assistance.
					(B)Modifications of
			 service obligations of personnel in the mental health workforce.
					(C)Such other matters
			 as the Secretary considers appropriate.
					(b)RecruitmentCommencing
			 not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Defense shall implement programs to recruit qualified individuals
			 in mental health fields to service in the Armed Forces as mental health
			 personnel of the Armed Forces.
			
